                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

THOMAS GOLDEN,

        Plaintiff,

v.                                                                         Civ. No. 19-1206 JCH/GJF


CURRY COUNTY DETENTION
CENTER,

        Defendant.

                                ORDER TO CURE DEFICIENCY

        THIS MATTER is before the Court upon the three-page, handwritten letter [ECF 1] that

was filed, pro se, by Plaintiff while incarcerated. The Court determines that this filing is deficient,

as it is neither in proper form nor signed under penalty of perjury. Furthermore, Plaintiff has not

paid the required $400 filing fee or, in the alternative, filed an Application to Proceed in the District

Court Without Prepaying Fees and Costs.

        Plaintiff’s letter, which alleges to be “based on the ‘Inmate Rights Act’ and [to] have

around 5 to 6 different complaints,” appears to assert a prison conditions civil rights claims under

42 U.S.C. § 1983. ECF 1 at 1. Such a filing, however, is not in proper form to assert such § 1983

claims. And a civil rights complaint under 42 U.S.C. § 1983 is the exclusive vehicle for vindication

of substantive rights under the Constitution. See Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979);

Albright v. Oliver, 510 U.S. 266, 271 (1994) (stating that such claims against state actors must be

brought under 42 U.S.C. § 1983). Furthermore, Plaintiff’s letter states that it was sworn under

oath, but it contains no evidence that he signed it under oath, and it is not signed under penalty of

perjury as required by Fed. R. Civ. P. 11(a).
       Under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to collect the $400 filing

fee from the Plaintiff or authorize him to proceed without prepayment of the fee. Plaintiff,

however, has neither paid the fee nor submitted an application to proceed under § 1915.

       IT IS THEREFORE ORDERED that, no later than January 27, 2020, Plaintiff cure

the deficiencies by (1) paying the $400 filing fee, or submitting an Application to Proceed in the

District Court Without Prepaying Fees and Costs, and (2) filing a prisoner civil rights complaint

in proper form. Otherwise, the Court may dismiss this proceeding without further notice. Plaintiff

must also include the civil action number, Civ. No. 19-1206 JCH/GJF, on all papers he files in this

proceeding.

       IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to Plaintiff,

together with a copy of this order, (1) two copies of an Application to Proceed in the District Court

without Prepaying Fees and Costs under 28 U.S.C. § 1915, with instructions, and (2) a form

prisoner civil rights complaint under 42 U.S.C. § 1983, with instructions.

       SO ORDERED.



                                              ______________________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
